Title: To James Madison from Charles Valérie de Perron, 22 June 1817
From: Perron, Charles Valérie de
To: Madison, James


SirNew-york Pearl Street No. 84 the 22d: of June 1817.
It being nearly impossible for me to do my self the honour of presenting the inclosed letter, I take the liberty to forward it to you, desiring to be permitted to expose the reasons and motives of my proceeding.
Circumstances having obliged me to delay my departure from France, after my last interview with the marquis de la Fayette I could not reach this place before november last year. I became immediately Sensible of the absolute necessity of acquiring a Sufficient knowledge of the English language and I chose for that purpose a country retirement in Connecticut where I resided Six months. On my return, about a month ago, with the intention of repairing to Washington, I heard general Scott, for whom the marquis had also kindly given me a letter of recommendation, had just arrived in this City, and that the President of the United States was incessantly expected. This with the advice of the General decided me to wait the arrival of the President, to whom Mr: Scott has actually done me the favour to present me & giving him the letter I was charged with, and the perfect assurance that I had by no means any design of obtaining any commission or emolument, but that my absolute intention was to acquire instruction in my profession, at so excellent a School as the American Navy is known to be; requesting in consequence the favour of being authorised to embark, as a passenger or volunteer, on board the Franklin during the cruise that Ship is about to perform in the mediterranean; to which the President has been pleased to let me know that he will willingly grant me this authorisation whenever Captain Steward requests it.
Nothing then remains for me to desire but a proper recommendation to this commander, to be permitted to embark on board his Ship, and be admitted amongst his officers, it being understood I Shall contribute my Share in the table expenses.
I imagine Sir that a letter from you on the Subject, to Captain Steward, would be a powerful motive to influence his decision in my behalf, and I am emboldened to Solicit this favour from you in the certitude in which I am that any thing within the line of propriety, may be obtained of you when asked in the name and under the auspices of the marquis de la Fayette. I am with the most profound respect Sir your most humble and most obedient Servant
Charles de Perron
